Case 3:16-CV-30142-I\/|GI\/| Document 110-2 Filed 11/16/18 Page 1 of 5

 

- - Ol42-I\/|GI\/| Documeht 110-2 Filed11/16/18 PageZofB

LETTE'S F AUTHORITY FOR gasket No, Commenwea!th of Massachusetts

PERsoNAL RsPRsseNTA'ri\/s iHmSPZ°SSE/* Proba:§:I§E?-Li‘§§§,ncm

game of Hampden Probate and Famiiy Court

Junior Anfhony Wci|iams 50 State 5?{9@1
Springfieid, MA O't 103

(4 'i 3)748-7758
Date cf Death: 07;27/2018

To:

Trasian A. Wiltiams
4143 Hastings Street
Springfieid, MA 01104

You have been appointed and qualified as Personai Representative in 13 Supervised Unsuperviseci
administration of this estate ora 0

ctober 16, 2018 .
…

11 Pursuant to G. i_i c. ‘IQOB, § 3»108{4), the Personai Representative shaii have no right to possess estate assets as

provided in § 3-709 beyond that necessary to confirm title thereto in the successors to the estate and claimsl other than
expenses of administration if any, shaii not tie paid

[j The Persona¥ Repz'eseniative Was appointed before iViart:i‘i 317 2012 as Executor or Administrator of the estate

§ s (Do Not Wnte Below This Line-For Cau:t lisa Gaiy) § §

 

CERTIF!CATION

| certify that it appears by the records of this Court that said appointment remains in fail
WHEFZEOF i have hereunto set my hand and affixed the seal of said Court.

Date Octot)er16, 2018 /%&l€\@/l/L/VU 0 ‘ }§E‘W’m~

Suzanne T Seguin, Registeiyof Pmbate

force and effect iN TESTIMONY

 

MPC 751 (4/"1 5!16)

 

Case 3:16-CV-30142-l\/|Gl\/| Documeht 110-2 Filed 11/16/18 Page 3 of 5

 

ORDER OF INFORMAL PKOBATE OF 130de NO.
W|Lt_ AND/OR APPOENTMENT OF

 

t
!
l
l
l

PassoNAL REPRESENTATi\/e igft p@a§-€’ii>(

Commonweatth of Massacbusetts
The Triai Cour‘t
Probate and Farniiy Court

 

l~tampden

 

 

 

 

 

 

 

Estate Of: Division
JUN|OR ANTHONY WIL.LlAlvtS
?irst Name Middle Narne Last blame
Aiso Known As:
Date of Death: 2417/2018
1. A Petition has been filed requesting
§ The appointment ot a Personal Reprasentative.
§ lnforrnat probate of the Wiil dated and codicils

rsaie}
of the above named Decedent.

 

(dales}

2. Upon consideration of the F°etition, i determine based upon the Petition that ali of the foilowing are true:

Venue is proper.
The F’etttion was died Within the time period permitted by |avv_

Any required notices have been given or Watved.

detener

A death certit“roate issued by a public officer is in the Court's possession

represented by a conservator or a guardian who is not the Pelitioner.
|NFORMAL PROBATE GF W|LL

3. [:i The originai` properly executed and apparently unrevoked witt is in the oourt‘s possession
`i'he wilt dated and any codici|s dated

 

(d ate)

The Pelitioner is an interested person and has filed a complete and veriHecl Petition.

'l`he spouse heirs at law and any devisees are not incapacitated or protected persons or minors: or if they areI they are

 

(dates)

are referred to as the wil|. There are no known prior wilis which have riot been expressiy revoked by a tater

instrument The will is admitted to informal probate

§ An authenticated copy of the wiii and any codicii and documents estabiishirig probate in the State ot

 

admitted to informai probate

are in the court‘s possession and are offered for informal probate The witt is

g A duty authenticated copy of the will and a duly authenticated certiticate of its legal custodian that the copy fried is a

true copy and that the witt has become operative under the iaw of

informal probate Tbe witt is admitted to informal probate

is offered for

 

APFG!NTMENT OF PERSONAL REPRESENTAT§VE

4. § The person whose appointment is sought has priority for appointment with or without appropriate nomination and/or

renanciation. Any will to which the requested appointment relates has been torrnaliy or informally probated

,~z

MPC 750 {4/15!16)

page t of

 

 

Case 3:16-cV-30142-l\/|Gl\/| Document 110-2 Filed 11/16/18 Page 4 of 5
Docl<eti\|o.

Estate of: F,|rs‘ Name steele blame test teams f § !9- 2 0 3 § CL`/A

Tne£i§wing person is appointed Persona| Bepresentative:

 

 

 

 

 

 

 

 

 

 

 

 

 

/` ries/on ri At,?i //nrmr _
Flrst ama fviit.l l..ast Narne F:rst blame lviil. \_asf Name
nfl H§$r/nrrs Sr, _
{P;d,tlress) {Apt, Unit. No. etc.) (Address} (Apt. Llnlt, No. etc.}

§ - ' l

519/zweig sri/af fda di/$¢?/ d
r §ityrrnwn} _ (State} {Zip) (Crty»"l'own) tState) {Zip)

Primary Phone #: /4/5) QZ% c £7"1/'9 Pr|mary Pnone #:

 

 

 

5a The Personal Represeniative shall serve in an unsupervised administrations
without surety on the bond

[:i with i:i personal ij corporate sureties on tire bond in the penal sum amount of 3
5. Letters of Authority shai| issue

The Personal Representative(s) shall comply With all relevant requirements under the law and the appointment is subject to
termination as provided in G, i_. c. 1908. §§ 3-608-6i2.

, , /) .
aaa @01‘» fig rand iji o§ewcs¢¢,g Mczamn?r%<,.

ij Justiée { 6 Wagistrate

 

The Petition is DENEED!DECLLNED because:
i:i This or another vviii of the ijecedeni has been the sub§ect of a previous probate Order.
l:: F’ersons with prior or equai priority have not renounced or nominated the Petitioner or his or her nominee
[:i Notice requirements have not been met

[:] other;

ll)ate

 

 

:i dustice [:j tviaglsirate

NGTE: `i“he denial of a Petition for informal Probate cannot be appealed. A timely formal proceeding may be
initiated pursuant to G. L. c. ‘iBUB, § 3-4{|1.

if this petition is aiiowed the Petitioner must pubiish an informal Pobiication Notice (MPC 551} once in a
newspaper designated by the Register. Tbe Pubiication shaii not be more than thirty {30) days after
informal probate or appointment pursuant to G. L. c. 1908, § 3»306(!:\).

MPc ?sor4/1siie) page cf

 

f`.a<e 3'16-cv-30142-|\/|G|\/| Document 110-2 Filed 11/16/18 Page 5 of 5

Docket No. §

i_

z
€Estate cfc
§ Firsc Name weddle mama

 

 

 

Last Nam@

 

f\rlPC 750 (4!15/‘! B} page of

 

